Citation Nr: 1028392	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, claimed as a major depressive disorder and 
PTSD, and if so, whether service connection is warranted for the 
claimed disability. 

2.  Entitlement to service connection for residuals of a blow to 
the mouth, claimed as a jaw and teeth disorder.

3.  Entitlement to service connection for pes planus

4.  Entitlement to an increased rating for degenerative changes 
of the right shoulder, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable rating for a burn of the right 
hand and wrist.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2005 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2008, the Board remanded these matters to the RO to 
obtain copies of the Veteran's Social Security Disability 
records.  After accomplishing the requested action to the extent 
possible, the RO continued the denial of each claim (as reflected 
in the January 2010 supplemental statement of the case (SSOC)) 
and returned these matters to the Board for further appellate 
consideration.

As an initial matter, the Board notes that the RO adjudicated the 
Veteran's service connection claim for PTSD as a new claim.  In 
Velez v. Shinseki, the United States Court of Appeals for 
Veterans Claims (Court) held that when a veteran filed a claim 
for a nervous condition, this was not a new claim based on a 
distinctly diagnosed condition from a previously adjudicated 
claim for a stress disorder.  23 Vet. App. 199, 203 (2009).  The 
Court stated that, because the claims involved overlapping 
symptoms, the factual basis for the veteran's claim was the same 
and thus distinguishable from the scenarios presented in Boggs 
and Ephraim.   Id. (noting that in Boggs v. Peake, 520 F.3d 1330, 
1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) the Federal Circuit held that claims based on separate 
and distinctly diagnosed conditions must be considered separate 
and distinct claims).  In this case, the Veteran filed a claim 
for a psychiatric disorder in December 2000 asserting that his 
psychiatric disorder and emotion distress are related to 
traumatizing experiences during basic training.  Regarding the 
Veteran's claims for major depression and PTSD in 2004, the 
record indicates that the Veteran attributes these mental 
disorders to witnessing a man kill himself during basic training 
and other traumas experienced during boot camp.  As the Veteran's 
descriptions of his claims and the symptoms of his disability 
were the same in both 2002 and 2004, the Board finds that they 
are not independent claims.   Accordingly, the Board concludes 
that this case is more similar to the factual scenario presented 
in Velez, and thus it is distinguishable from Boggs and Ephraim.  
Based on the foregoing, the Board has recharacterized the 
Veteran's PTSD claim as new and material evidence.

The issues of entitlement to service connection for a bilateral 
foot disorder and residuals of blow to mouth (claimed as a jaw 
and teeth disorder) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2002 rating decision denied the Veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
The Veteran did not file a substantive appeal after the issuance 
of the July 2003 statement of the case within the required time 
limit.

2.  Evidence associated with the claims file since the July 2002 
rating decision was not of record at the time of the July 2002 
decision and relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for a psychiatric disorder.

3.  The evidence of record reveals that prior to May 2, 2005, the 
Veteran's service-connected degenerative changes of the right 
shoulder more closely approximated limitation of motion of the 
arm to 25 degrees from side with flexion ranging from 12 degrees 
to 60 degrees.    

4.  The evidence of record reveals that as of May 2, 2005, the 
Veteran's service-connected degenerative changes of the right 
shoulder was characterized by full range of motion of the right 
shoulder with no evidence of nonunion of the clavicle or scapula 
with loss movement or dislocation of the clavicle or scapula.   

5.  The evidence of record shows that the Veteran's burn of the 
right hand and wrist is less than 6 square inches (39 square 
centimeters), does not limit the function of the hand or wrist 
and was not painful on examination.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The evidence received subsequent to the July 2002 rating 
decision is new and material and the claim of entitlement to 
service connection for a psychiatric disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The schedular criteria for a disability rating of 40 percent 
for service-connected degenerative changes of the right shoulder 
prior to May 5, 2005 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).  

4.  The schedular criteria for a disability rating in excess of 
10 percent for service-connected degenerative changes of the 
right shoulder as of May 5, 2005 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 
(2009).  
 
5.  The scheduler criteria for a compensable rating for burn of 
the right hand and wrist have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 2008).  
Thus, any error related to this element is harmless.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

With respect to claims to reopen, VA must both notify a claimant 
of the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in the 
prior decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to substantiate 
those elements required to establish service connection that were 
found insufficient in the previous denial. 

For reasons explained in detail below, the Veteran's claim of 
entitlement to service connection for a psychiatric disorder to 
include a major depressive disorder and PTSD is found to be 
reopened by way of the submission of new and material evidence.  
Thus, no further notification or assistance is necessary to 
develop facts pertinent to that issue.  

For increased-compensation claims, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
Codes," and that the range of disability applied may be between 
0 and 100 percent "based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (holding that VCAA notice need not be veteran 
specific, or refer to the effect of the disability on "daily 
life").

The Board finds that a July 2005 VCAA letter satisfied the duty 
to notify provisions and VA provided it to the Veteran prior to 
the initial unfavorable decision by the AOJ.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The July 2005 letter notified 
the Veteran that he may submit evidence showing that his service-
connected right shoulder disability and burn of the right hand 
and wrist have increased in severity.  The RO informed the 
Veteran of the types of medical or lay evidence that he may 
submit.  Specifically, the Veteran was informed that evidence 
that may show an increase in severity might be a statement from 
his physician, containing physical and clinical findings, results 
of any laboratory tests or x-rays and the dates of examinations 
and tests.  He was also notified that he could provide statements 
from other individuals who are able to describe from their 
knowledge and personal observations in what manner his disability 
has become worse.  

With respect to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of his 
claims and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains 
the Veteran's service treatment records, VA treatment records, 
Social Security Disability medical records and a VA examination 
report dated in May 2005.

The Board notes that the VA examiner in May 2005 reviewed the 
Veteran's claims file and documented in detail the Veteran's 
symptoms of a right shoulder disability and burn of the hand and 
wrist and the effect those symptoms have on his occupational and 
daily functioning.  Accordingly, the Board has determined that 
the VA examination conducted in May 2005 is adequate for rating 
purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Furthermore, the claims file contains the Veteran's statements in 
support of his claims.  The Board has carefully reviewed such 
statements and it concludes that he has not identified further 
available evidence not already of record.  Therefore, the Board 
finds that all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.




II.  New and Material Evidence

An unappealed rating decision in July 2002 denied the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder on the basis that that there was no evidence of a 
psychiatric disorder during military service.  The relevant 
evidence of record at the time of the July 2002 rating decision 
consisted of service treatment records from July 1975 to May 
1979, VA treatment records from August 1995 to November 2000 and 
lay statements by the Veteran.  The Veteran did not submit a 
substantive appeal after the July 2003 statement of the case 
rating decision within the required timeframe.  Therefore, the 
July 2002 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency 
of new evidence, however, is not presumed. 

In March 2004 and August 2004, VA received service connection 
claims for major depressive disorder and PTSD, respectively.  The 
relevant evidence of record received since the July 2002  rating 
decision includes VA treatment records from November 1992 to 
March 1993 and from November 2003 to November 2005, a March 2009 
VA treatment record, SSA disability records and lay statements 
from the Veteran, his family and friends.  The evidence 
pertaining to the Veteran's claims for a major depressive 
disorder and PTSD received since the July 2002 decision is 
considered new, because it was not of record at the time of the 
July 2002 decision.  A July 2004 VA treatment record provides a 
diagnosis of PTSD from service stressors and a diagnosis of 
depression secondary to PTSD.  The Board finds that this evidence 
is material as it raises a reasonable possibility of 
substantiating the claims, namely that the Veteran currently has 
PTSD and a depressive disorder that is related to the Veteran's 
claimed in-service stressors.  Accordingly, as new and material 
evidence has been submitted, the claim of entitlement to service 
connection for a psychiatric disorder is reopened. 

II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative Changes of the Right Shoulder

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  In this case, an August 2004 VA treatment 
record notes that the Veteran is right handed.  Accordingly, the 
Veteran's right shoulder is considered the major upper extremity.

The Veteran is currently in receipt of a 10 percent disability 
rating for degenerative changes of the right shoulder under 38 
C.F.R. §4.71a, Diagnostic Code 5203 for impairment of the 
clavicle or scapula.  Diagnostic Code 5203 provides a 20 percent 
rating for nonunion of the clavicle or scapula with loose 
movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Dislocation 
of the clavicle or scapula also warrants a 20 percent rating for 
either the major extremity.  Id.  Impairment of the clavicle or 
scapula may also be evaluated based upon impairment of function 
of the contiguous joint.  Id.  

An August 2004 VA orthopedic treatment record shows the Veteran's 
right shoulder had active range of motion of 60 degrees and 
passive range of motion of 110 degrees with complaints of pain.  
The Veteran reported that after he had surgery on his right 
shoulder in the late 1970's, he has not had any problems with 
dislocation of his shoulder.  A VA physical therapy treatment 
record dated in August 2004 shows that the Veteran's right 
shoulder was limited to 12 degrees flexion and 12 degrees 
abduction.  The Veteran reported moderate to severe pain with any 
movement.  The physical therapist documented the goal for the 
Veteran was to be able to increase shoulder range of motion to 
zero to 45 degrees for flexion and abduction.  Another August 
2004 VA treatment record revealed that active range of motion for 
the right shoulder was limited to less than 90 degrees in flexion 
and abduction and passive range of motion was limited to 
approximately 90 degrees with pain.  The physician noted that the 
Veteran showed signs of shoulder pain with movement.  

A July 2005 VA treatment record revealed that the Veteran went to 
the emergency room in the morning for shoulder pain and received 
an injection of Tordol for the pain.  The Veteran reported that 
he mowed the lawn the day before and the pain in his pain in his 
right shoulder was worse everywhere.  The Veteran's right 
shoulder was tender everywhere on palpation.  Range of motion was 
decreased to 105 degrees with effort for flexion and abduction.  

The Veteran was provided with a VA examination in May 2005.  The 
Veteran reported that he has had increased pain in the right 
shoulder.  He described it as a constant throbbing and aching 
pain.  He rated the pain level as 5 out of 10.  The Veteran 
reported he has had flare-ups of pain, rated as 10 out of 10, 
with increased humidity and movements of the right arm, like 
shaking hands in church.  These flare-ups occur approximately 
three to four times a week and they last as long as he is 
participating in the precipitating factor.  With respect to the 
effects on activities of daily living, the Veteran stated that he 
takes care of his elderly father, but he finds it difficult to 
cook, clean, mow the lawn and drive due to the right shoulder 
pain.  On physical examination the Veteran's right shoulder did 
not demonstrate any limited range of motion.  Specifically, range 
of motion for forward flexion and abduction was from zero to 180 
degrees with no pain.  External and internal rotation was from 
zero to 90 degrees with no pain.  The examiner noted that the 
Veteran had no limited of motion, complaints of pain or 
discomfort during the examination.  In addition, there were no 
complaints of weakness, fatigue or lack of endurance with 
repetitive motion.  X-rays of the right shoulder showed 
degenerative osteoarthritic changes of the right shoulder.  

The competent medical evidence of record shows that the Veteran's 
degenerative changes of the right shoulder is not characterized 
by dislocation of or nonunion with loose movement of the clavicle 
or scapula.  Accordingly, the Board concludes that the Veteran is 
not entitled to a rating in excess of 10 percent under Diagnostic 
Code 5203.   

However, the Board notes that Diagnostic Code 5203 indicates that 
impairment of the clavicle or scapula may also be evaluated based 
on impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.  Degenerative changes of the right 
shoulder may be evaluated under Diagnostic Code 5003 or 5201 for 
limitation of motion of the shoulder or arm.  See 38 C.F.R. § 
4.71a.  Diagnostic Code 5003 evaluates degenerative arthritis 
providing that degenerative arthritis established by X-ray 
findings should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The Board notes that degenerative changes 
of the right shoulder have been diagnosed with X-ray evidence.  
When the limitation of motion of the specific joint or joints 
involved are noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by the limitation 
of motion, to be combined, no added under Diagnostic Code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, 
Diagnostic Code 5003 provides that a 20 percent disability rating 
is warranted for X-ray evidence of involvement of two or more 
major joints or two or more minor joints with occasional 
incapacitating exacerbations.  Id.  

Diagnostic Code 5201 provides the rating criteria for limitation 
of motion of the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Under that code, a 20 percent disability rating is warranted when 
the medical evidence demonstrates limitation of motion of the 
dominant arm at shoulder level.  Id.  A 30 percent disability 
rating is warranted for limitation of motion of the dominant arm 
midway between the side and shoulder level.  Id.  Limitation of 
motion of the dominant arm to 25 degrees from the side warrants a 
40 percent disability rating. Id. 

The regulations define normal range of motion for the shoulder as 
forward flexion from zero to 180 degrees, abduction from zero to 
180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  With 
forward elevation (flexion) and abduction, range of motion for 
the arm is from the side of the body (zero degrees) to above the 
head (180 degrees) with the mid-point of 90 degrees where the arm 
is held straight out from the shoulder.  Id.  

After a careful review of the record, the most pertinent of which 
is discussed above, the Board concludes that a staged rating is 
appropriate.  In this regard, VA treatment records in August 2004 
show that flexion of the Veteran's right shoulder ranged from 12 
to 60 degrees with evidence of pain.  With consideration of the 
requirements in DeLuca, the Board finds that prior to May 2, 
2005, the Veteran's right shoulder more closely approximates 
limitation of motion of the dominant arm to 25 degrees from the 
side.  Accordingly, the Veteran's left shoulder disability 
warrants an increase to 40 percent under Diagnostic Code 5201 
prior to May 2, 2005.
 
However, the evidence of record as of May 2, 2005 reveals that 
the Veteran's right shoulder disability does not warrant a rating 
in excess of 10 percent.  The Board notes that the VA examination 
dated May 2, 2005 shows that the Veteran's right shoulder had 
full range of motion.  The examiner noted that there was no 
evidence of weakness, fatigue or lack of endurance with 
repetitive motion.  A July 2005 VA treatment record revealed the 
Veteran's range of motion was decreased to 105 degrees with 
effort after receiving a Tordol injection for pain after mowing 
the lawn.  Therefore, the evidence of record shows that the 
Veteran's limitation of motion of the arm was greater than 
shoulder level.  Accordingly, the Veteran is not entitled to a 
disability rating in excess of 10 percent as of May 2, 2005 under 
Diagnostic Code 5201.   

Furthermore, the May 2005 VA examination report reveals that X-
rays showed degenerative changes involving the right shoulder 
with narrowing of the glenohumeral joint space.  Accordingly, X-
ray evidence does not show that two or more major joints or two 
or more minor joints with incapacitating episodes are involved 
with respect to the degenerative changes of the right shoulder.  
Thus, the Veteran is not entitled to a disability rating in 
excess of 10 percent as of May 2, 2005 under Diagnostic Code 
5003.   

Furthermore, the Board does not find that the Veteran is entitled 
to a separate disability evaluation under Diagnostic Code 5003 
for degenerative arthritis of the right shoulder as of May 5, 
2005.  The Board recognizes that separate disability ratings may 
be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
In this case, the Board finds that the manifestations compensated 
under Diagnostic Code 5203 for malunion, nonunion or dislocation 
of the shoulder are not the same as the manifestations of 
limitation of motion contemplated under Diagnostic Code 5003.  
Nonetheless, the Board observes that in the July 2003 rating 
decision the RO granted the 10 percent rating because there was 
evidence of pain with range of motion testing.  As the Veteran is 
already in receipt of a 10 percent rating based on limitation of 
motion due to pain, a separate rating under Diagnostic Code 5003 
would be pyramiding.

The Board has also considered whether the Veteran's degenerative 
changes of the right shoulder is entitled to a higher disability 
evaluation under other diagnostic codes for the shoulder.  
Diagnostic Code 5200, which evaluates ankylosis of scapulohumeral 
articulations and Diagnostic Code 5202, which evaluated other 
impairment of the humerus, are the only remaining provisions that 
evaluate shoulder disabilities.  38 C.F.R. § 4.71a.   The 
evidence of record shows that the Veteran does not suffer from 
any of the disabilities they represent.  Accordingly, there are 
no other diagnostic codes relevant to the shoulder that are 
applicable in this case.  

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected degenerative changes of the right shoulder 
is inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's degenerative changes for the 
right shoulder with the established criteria found in the rating 
schedule for the shoulder and arm shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  The Board notes that the record shows that the 
Veteran is currently unemployed and he is in receipt of Social 
Security Disability benefits based on his mental disorders.  The 
evidence of record does not indicate that his service-connected 
right shoulder disability has caused marked interference with his 
employment.  Furthermore, the medical record does not show that 
the Veteran's degenerative changes of the right shoulder has 
necessitated frequent periods of hospitalization during the 
appeal period or otherwise rendered impracticable the regular 
schedular standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).

Burn of the Right Hand and Wrist

The Board notes that the applicable rating criteria for skin 
disorders, found at 38 C.F.R. § 4.118, were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49490-99 (July 31, 2002).  The 
criteria were amended again in October 2008.  The October 2008 
revisions are applicable to claims for benefits received by the 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).  In this case, the Veteran filed his 
increased rating claim in August 2004.  Therefore, the Board will 
only consider the scheduler criteria for scars in effect between 
August 2002 and October 2008.

The Veteran is currently in receipt of a noncompensable 
disability rating for burn of the right hand and wrist under 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2008).   Diagnostic Code 
7805 provides that all other scars are to be rated based on 
limitation of function of the affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

The Veteran was provided with a VA examination for his service-
connected burn of the right hand and wrist in May 2005.  The 
Veteran reported that he was injured in a welding accident during 
service.  He burned the lateral edge of the right hand from the 
wrist to the tip of the fifth digit on the lateral side of the 
hand.  The Veteran reported that he continues to have pain in his 
hand where he was burned.  The pain occurs when he is touching 
something or in cold weather.  He denied flares and he had full 
range of motion of the hand.  The examiner noted that there was 
no scar on the hand to be measured or assessed.  

Based on the foregoing, the Board finds that the evidence of 
record reveals that the Veteran's residuals of a burn of the 
right hand and wrist do not limit the function of the affected 
part.  The VA examination in May 2005 indicated that the 
Veteran's right hand and wrist were not limited in function.  
Accordingly, the Board finds that the evidence of record shows 
that the Veteran's burn of the right hand and wrist more closely 
approximate a noncompensable evaluation under Diagnostic Code 
7805.

The Board has also considered whether the Veteran is entitled to 
a compensable rating under the remaining diagnostic codes for 
scars.  In this case, the evidence of record reveals that the 
Veteran does not have any scars on the hand to measure or assess.  
Accordingly, the Board finds that Diagnostic Codes 7802-7803 
(2008) are not applicable. Furthermore, there was no evidence 
that the hand or wrist was painful on examination to warrant a 10 
percent disability rating under Diagnostic Code 7804 (2008). 

The Board has considered whether staged ratings are appropriate.  
The competent medical evidence of record shows that the burn of 
the right hand and wrist has not fluctuated materially during the 
course of this appeal.  As such, a staged rating is not 
warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a compensable evaluation for service-
connected burn of the right hand and wrist for the entire appeals 
period.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board has also considered whether the Veteran's disability 
should be referred for extraschedular consideration.  In this 
case, the evidence does not show such an exceptional disability 
picture that the available schedular evaluation for the service-
connected burn of the right hand and wrist is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's burn of the right hand and wrist with the 
established criteria found in the rating schedule for skin 
disabilities show that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.  The Board 
notes that the record reveals that the Veteran is currently 
unemployed.  However, the evidence does not indicate that his 
burn of the right hand and wrist has caused marked interference 
with employment.  Furthermore, the medical record does not show 
that the Veteran's burn of the right hand and wrist has 
necessitated frequent periods of hospitalization during the 
appeal period or otherwise rendered impracticable the regular 
schedular standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a psychiatric disorder is 
reopened and the appeal is granted to that extent only.

Entitlement to a 40 percent disability rating for service-
connected degenerative changes of the right shoulder prior to May 
5, 2005 is granted.

Entitlement to a disability rating in excess of 10 percent for 
service-connected degenerative changes of the right shoulder as 
of May 5, 2005 is denied.

Entitlement to a compensable disability rating for service-
connected burn of the right hand and wrist is denied.  


REMAND

Unfortunately, after a review of the record, the Board has 
determined that further development is necessary before 
adjudication of the remaining issues on appeal.

Regarding the Veteran's service connection claim for a 
psychiatric disorder to include depression and PTSD, the Board 
observes that the Veteran's claimed in-service stressors are 
based on personal assault.  Specifically, the Veteran asserted 
that while in basic training, a drill instructor hit the Veteran 
repeatedly in the stomach.  He also witnessed vicious attacks on 
other trainees by the drill instructors and he witnessed a 
service member kill himself.  There are special development 
procedures that pertain to the processing of claims of 
entitlement to service connection for PTSD based on personal 
assault.  VA has special evidentiary development procedures, 
including the interpretation of behavioral changes by a clinician 
and interpretation in relation to a medical diagnosis.  Patton v. 
West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural 
Manual M21-1, Part III, paragraph 5.14(c)).  

In this case, VA failed to comply with the specialized notice 
requirements of 38 C.F.R. § 3.304(f)(3), which provides that when 
a post-traumatic stress disorder claim is based on in-service 
personal assault VA must advise the claimant of alternative 
sources of evidence for proving the occurrence of personal 
assault before denying the claim.  The Board notes that under 38 
C.F.R. § 3.304(f)(3) if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to request for transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavioral changes.  Id.  VA will not deny a 
PTSD claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavioral changes 
may constitute credible supporting evidence of the stressor and 
allowing him the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  Id.  On remand, 
the RO should issue a notice letter to the Veteran explaining the 
evidence necessary to corroborate the alleged stressors during 
service to support his claim for PTSD due to personal assault 
pursuant to 38 C.F.R. § 3.304(f).  

With respect to the Veteran's service connection claims for a 
bilateral foot disorder and a jaw and tooth disorder due to blow 
to mouth, the RO adjudicated these issues as claims to reopen. 
The Board observes that additional evidence received by VA 
subsequent to the last adjudication of the claim includes service 
treatment records. It is unclear by the record exactly when these 
records were associated by the claims file, but it appears based 
on the statements in the last rating decision in January 1995 
that denied to reopen the Veteran's claim for blow to mouth and 
the July 1999 rating decision that denied to reopen the Veteran's 
claim for a foot disorder that these service treatment records 
where not associated with the record.  The first evidence that 
the claims file contained these records was in the July 2002 
rating decision, where it was specifically noted that the 
Veteran's service treatment records between July 1975 and May 
1979 were considered in that decision.  These service treatment 
records show that the Veteran was treated for a blow to the mouth 
in December 1975 and stress fractures of the bilateral heels in 
August 1975.  Under VA regulations, if VA receives or associates 
with the claims folder relevant official service department 
records at any time after a decision is issued on a claim that 
existed and had not been associated with the claims folder when 
VA first decided the claim, VA will reconsider the claim, not 
withstanding paragraph (a) of the same section (which defines new 
and material evidence).  38 C.F.R. § 3.156(c) (2009).   As the 
additional service records associated with the claims file relate 
to the claimed in-service event or disorder, it is considered 
relevant evidence. Thus, the Veteran's original service 
connection claims for a bilateral foot disorder and blow to the 
mouth with residuals of a jaw and tooth disorder will be 
reconsidered without requiring the submission of new and material 
evidence.

The Veteran contends that his bilateral foot disorder is related 
to active military service.  He also argues that he has a jaw and 
tooth disorder due to an injury to his mouth during military 
service.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) lay or medical evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) an in-
service event, injury, or disease, and (3) some indication that 
the claimed disability may be associated with the established 
event, injury, or disease.  39 C.F.R. § 3.159(c)(4); see McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The evidence shows that 
the Veteran sought treatment for bilateral foot pain and he has 
had problems with his jaw and teeth.  The Veteran's service 
treatment records show that in August 1975, he was diagnosed with 
bilateral stress fracture of the os calcis.  In December 1975, 
the service treatment records reveal that the Veteran sought 
treatment after climbing over barbed wire and falling on his 
face.  Physical examination revealed two or three loose teeth in 
roof of the mouth, a chipped lower tooth and possible dislocation 
of his mandible.  Furthermore, the evidence of record indicates a 
continuity of symptomatology of a bilateral foot disorder, jaw 
disorder and tooth disorder jaw since discharge from military 
service.  Based on the foregoing, the Board concludes that a VA 
medical examination and opinion is necessary in order to decide 
the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the Veteran an 
appropriate stressor development letter 
with respect to the Veteran's claimed 
in-service personal assault.  The 
Veteran should be notified that in-
service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in 38 C.F.R. § 
3.304(f)(3) must be included in the 
notification to the Veteran.  The 
Veteran should be requested to provide 
further detail concerning the claimed 
incident(s) to allow corroboration of 
the claimed incident(s).  In addition, 
the RO should specifically request the 
Veteran to provide lay statements from 
anyone he may have told about the 
incidents around the time the alleged 
stressors occurred.  

2.	The RO/AMC should attempt to obtain the 
Veteran's service personnel records and 
associate it with the claims file.  

3.	Schedule the Veteran for a VA 
examination to determine the etiology of 
the Veteran's foot disorder.  All 
necessary and appropriate tests should 
be accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
foot disorder found on examination is at 
least as likely as not (i.e., a 50 
percent or greater probability) 
etiologically related to the Veteran's 
active military service to include the 
bilateral os-calcis stress fracture.  
The examiner should provide a complete 
rationale for all conclusions reached.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.	Schedule the Veteran for a VA examination 
from an appropriate specialist to 
determine the etiology of the Veteran's 
jaw and tooth disorder.  All necessary and 
appropriate tests should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any jaw and/or tooth disorder 
found on examination is at least as likely 
as not (i.e., a 50 percent or greater 
probability) etiologically related to 
active military service, to include the 
in-service mouth injury.  The examiner 
should provide a complete rationale for 
all conclusions reached.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

5.	Upon completion of the foregoing and any 
other development deemed necessary, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for a psychiatric condition 
to include PTSD and major depressive 
disorder, a jaw and tooth disorder due 
to blow to mouth and bilateral foot 
disorder, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedure, the case should be returned 
to the Board for further consideration, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


